
	

113 HR 1181 IH: Sequestration of Pay for Members of Congress Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1181
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. DeSantis (for
			 himself, Mr. Bera of California,
			 Mr. Salmon,
			 Mr. Amash, and
			 Mr. Pittenger) introduced the
			 following bill; which was referred to the Committee on House Administration, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To reduce the annual rate of pay of Members of Congress
		  by 8.2 percent.
	
	
		1.Short titleThis Act may be cited as the
			 Sequestration of Pay for Members of Congress Act of
			 2013.
		2.Reduction in pay for
			 Members of Congress
			(a)Reduction in
			 annual rateNotwithstanding
			 any other provision of law, the annual rate of pay for each Member of Congress
			 for pay periods occurring after the date of the regularly scheduled general
			 election for Federal office held in November 2014 shall be equal to the
			 applicable rate in effect for the most recent pay period occurring prior to
			 such date, reduced by 8.2 percent.
			(b)Member of
			 Congress definedFor purposes
			 of this Act, the term Member of Congress means an individual
			 serving in a position under subparagraph (A), (B), or (C) of section 601(a)(1)
			 of the Legislative Reorganization Act of 1946 (2 U.S.C. 31(1)).
			
